Name: Commission Regulation (EEC) No 1235/93 of 19 May 1993 on the supply of beef held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92
 Type: Regulation
 Subject Matter: Europe;  trade policy;  cooperation policy;  animal product
 Date Published: nan

 Avis juridique important|31993R1235Commission Regulation (EEC) No 1235/93 of 19 May 1993 on the supply of beef held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92 Official Journal L 124 , 20/05/1993 P. 0034 - 0035COMMISSION REGULATION (EEC) No 1235/93 of 19 May 1993 on the supply of beef held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on emergency action for the supply of agricultural products to the people of Albania (1), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 309/93 (2) lays down general detailed rules for the application of Council Regulation (EEC) No 3106/92; whereas, in addition, specific rules should be laid down for the supply of beef from intervention stocks; whereas, taking account of budgetary resources and the proper management of intervention stocks, a tendering procedure should be organized for the supply of 5 000 tonnes of compensated quarters held by the French intervention agency, HAS ADOPTED THIS REGULATION: Article 1 1. A tendering procedure is hereby initiated for supply costs pursuant to Regulation (EEC) No 309/93 of 5 000 tonnes of beef as indicated in Annex I. 2. The costs of supply shall include the taking over at cold stores of the French intervention agency and transport in the appropriate means of transport to the places for taking over by the Albanian authorities indicated in Annex II. Article 2 For the supply operation in question, the products must have left the Community's customs territory by 31 August 1993 at the latest. Article 3 1. The closing date for the lodging of tenders with the French intervention agency referred to in Annex III shall be 27 May 1993 at 12 noon. 2. Tenders shall relate to the full 5 000 tonnes referred to in Article 1. 3. The security referred to in Article 6 (1) (h) of Regulation (EEC) No 309/93 shall be fixed at ECU 100 per tonne. 4. Notwithstanding the second paragraph of Article 9 of Regulation (EEC) No 309/93, the security referred to therein shall be fixed at ECU 3 200 per tonne of hindquarters and ECU 2 100 per tonne of forequarters. Article 4 The verification of conformity referred to in Article 12 (1) and (2) of Regulation (EEC) No 309/93 shall be broken down into quantities of hindquarters and quantities of forequarters. Article 5 The French intervention agency shall notify the Commission regularly of all available information concerning the progress of the supply operation. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 312, 29. 10. 1992, p. 2. (2) OJ No L 36, 12. 2. 1993, p. 30. ANNEX I /* Tables: see OJ */ ANNEX II Destination: - Tirana (50 % of hindquarters and 50 % of forequarters) - Durres (30 % of hindquarters and 30 % of forequarters) - Elbasan (20 % of hindquarters and 20 % of forequarters) Address of recipient in Albania: Agro Export Tel. 355 (42) 22 533 Fax: 355 (42) 24 585 / 34 357 Telex: 22 248 AGRO TR AB. ANNEX III Address of the intervention agency: France Ofival Tour Montparnasse 33, Avenue du Maine F-75755 Paris CÃ ©dex 15. Tel. 45 38 84 00 Telex 20 54 76.